     Case 2:20-cv-04671-DSF-MRW Document 13 Filed 01/04/21 Page 1 of 2 Page ID #:39




1
      Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3     21550 Oxnard St. Suite 780,
      Woodland Hills, CA 91367
4
      Phone: 877-206-4741
5     Fax: 866-633-0228
6
      tfriedman@toddflaw.com
      abacon@ toddflaw.com
7     Attorneys for Plaintiff
8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10
                                                )       Case No.
11
                                                )
12
       WILLIAM LOFTUS; LOUIS FLOYD )                    2:20-cv-04671-DSF-MRW
       AND TERRY FABRICANT                      )       NOTICE OF VOLUNTARY
13
       individually and on                      )       DISMISSAL OF ACTION WITH
14     behalf of all others similarly situated, )       PREJUDICE AS TO PLAINTIFF
       Plaintiffs,                              )       AND WITHOUT PREJUDICE AS
15
       vs.                                      )       TO THE PUTATIVE CLASS.
16     VOICE DIRECTORIES LLC.; and              )
17
       DOES                                     )
       1 through 10, inclusive,                 )
18     Defendant.                               )
19

20    NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
21    move this Honorable Court to dismiss this matter with prejudice as to plaintiff
22    and without prejudice as to the class. No Defendant has filed either an answer or
23    a motion for summary judgment at this time, and no Court order is necessary
24    pursuant          to         the               Fed.          R.       Civ.     P.
25    Respectfully submitted this 4th Day of January, 2021,
26
                                               By: s/Adrian R. Bacon Esq.
27
                                                    Adrian R. Bacon
28                                                Attorney for Plaintiff



                                         Notice of Dismissal - 1
     Case 2:20-cv-04671-DSF-MRW Document 13 Filed 01/04/21 Page 2 of 2 Page ID #:40




1                              CERTIFICATE OF SERVICE
2
      Filed electronically on January 4, 2021, with:
3

4     United States District Court CM/ECF system
5
      Notification sent electronically on January 4, 2021, to:
6

7
      To the Honorable Court, all parties and their Counsel of Record

8

9                                             By: s/Adrian R. Bacon Esq.
                                                   Adrian R. Bacon
10
                                                   Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 2
